Citation Nr: 0117097	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  00-11 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
Meniere's disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
September 1968.

The current appeal arose from a September 1999 rating 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  The RO, in pertinent part, 
denied entitlement to service connection for Meniere's 
disease.

Entitlement to service connection for Meniere's disease was 
previously denied by the RO in August 1989.  The veteran was 
informed of the denial of service connection by letter dated 
in October 1989.  She did not appeal that determination which 
became final in October 1990.  The RO, in the September 1999 
rating decision reviewed the claim of entitlement to service 
connection for Meniere's disease on a de novo basis.

In accordance with the United States Court of Appeals for 
Veteran Claims (Court), ruling in Barnett v. Brown 8 Vet. 
App. 1 (1995), the Board of Veterans' Appeals (Board) is 
obligated to address the issue of new and material evidence 
regardless of whether the RO based its determination on that 
issue.  Hence, the Board will proceed with a determination of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
Meniere's disease, which was denied in August 1989.

The veteran presented oral testimony at a hearing before a 
Hearing Officer at the RO in January 2000.  In September 2000 
the veteran waived her right to an in-person hearing before a 
Member of the Board and expressed a desire for a video-
conference hearing at the RO before a Member of the Board.  

The veteran presented oral testimony at a video conference 
hearing before the undersigned Member of the Board in May 
2001, a transcript of both hearings has been associated with 
the claims file.

Additional evidence has been submitted directly to the Board 
and by letter dated in May 2001, the veteran has waived 
initial review of the additional information by the RO.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to her claim, and all 
available, relevant evidence necessary for the disposition of 
the appeal has been obtained by the RO.

2.  In August 1989 the RO denied entitlement to service 
connection for Meniere's disease.

3.  The evidence submitted since the August 1989 rating 
decision is neither redundant nor cumulative of evidence 
previously of record, it bears directly and substantially 
upon the issue at hand, provides a more complete picture of 
the circumstances surrounding the origin of the veteran's 
Meniere's disease, and by itself or in connection with the 
evidence previously of record, is significant and must be 
considered in order to fairly decide the merits of the claim.

4.  There is no probative, competent medical evidence of 
record relating Meniere's disease to service. 



CONCLUSIONS OF LAW

1.  Evidence received since the August 1989 determination 
wherein the RO denied the claim of entitlement to service 
connection for Meniere's disease is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 
5104, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), § 20.302(b), 20.1103 (2000).

2.  Meniere's disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence, which was of record prior to the August 1989 
rating decision wherein the RO denied entitlement to service 
connection for Meniere's disease is reported in pertinent 
part below.

Service medical records at enlistment show no abnormalities 
of the ear or any abnormalities or symptoms associated with 
Meniere's disease.  In November 1966 the veteran was treated 
for constipation.  In December 1966 she was seen at the 
dispensary with complaints of a severe headache.  Subsequent 
to treatment, she reported that the headache was almost 
completely gone.  In January 1967 she reported that she was 
unable to keep any food down for two days.  It was noted that 
she vomited quite often and she had a deep chest cold and 
sore throat.  She was diagnosed with viral gastrointestinal 
upset.  In February 1967 she complained of constipation.  
Examination in February 1967 found her to be physically 
qualified for transfer and no abnormalities were noted.

In March 1967 the veteran had swelling in the legs associated 
with nausea.  She had a mild upper respiratory infection and 
menstrual irregularity during training.  She was diagnosed 
with premenstrual edema and mild viral gastritis.  In 
addition in March 1967 she was seen with complaints of lower 
abdominal and occasional upper abdominal pain.  She reported 
breast changes and ankle edema.  In August 1967 she had 
complaints of pain in both lower quadrants aggravated by 
motion.  It was noted that she had a history of irregular 
menses.  She was diagnosed with constipation.  Clinical 
evaluation in August 1968 for the purpose of discharge from 
active military service showed intrauterine pregnancy (IUP) 
of two months.

Post-service medical records show that in April 1986 the 
veteran was examined by her private physician who rendered 
diagnoses of previously diagnosed Meniere's disorder and 
disequilibrium.  She had complaints of pressure and fullness 
in the ears; the right greater than the left with associated 
pain and discomfort with headache about the right ear which 
was treated with medication.  She also complained of a dizzy 
feeling, which was aggravated in elevators and was present 
when she was up and walking.  She felt nauseous.  Her hearing 
in the right ear was much worse than the hearing in the left 
ear.  The physician noted that in the past she had undergone 
a complete otoneurologic evaluation and a presumptive 
diagnosis in the past of Meniere's disorder was made.

In April 1989 the veteran filed a claim for entitlement to 
service connection for loss of hearing in both ears.  She 
asserted that the hearing loss had occurred in 1966.  She 
also indicated that she had had ear surgery, poor equilibrium 
and migraine headaches.  In August 1989 the RO denied the 
veteran's claim of entitlement to service connection for 
hearing loss of both ears, migraine headaches and Meniere's 
disease.  The veteran did not appeal that determination.

Evidence received since the August 1989 unappealed rating 
decision is reported in pertinent part below.

In August 1996 the veteran requested that her claim for 
Meniere's disease be reopened.  To support her claim she 
submitted private medical reports dated in April and May 
1996, which in pertinent part, show a diagnosis of history of 
Meniere's disease.

In October 1996 she underwent VA medical examination.  She 
was diagnosed with Meniere's disease.  At the time of the 
examination, she reported that Meniere's disease was 
diagnosed in the early 1980's when she had symptoms of 
vertigo, nausea and hearing loss.  She underwent surgery in 
1981 to put a shunt in her left ear, which she claimed helped 
her symptoms of vertigo.  She stated that she did well until 
1994 when her symptoms flared following an assault during 
which she was slammed to the ground and stuck on the left 
side of her face. 

In a February 1999 written statement, the veteran's service 
comrade noted that during the time at the Marine Corps 
Recruit Depot in Paris Island, South Carolina, from September 
to November 1967, she was a witness of an accident that 
occurred during a swimming class where the veteran fell and 
hit her head and ear on the side of the pool for which no 
medical attention was sought.

At her January 2000 personal hearing before a Hearing Officer 
at the RO the veteran testified that during a swimming 
activity she hit the left side of her head on the side of the 
pool and steps.  She was assisted out of the pool and excused 
from the activity.  On the return trip to the barracks the 
pain was so bad that she could not see or hear, and her neck 
and head were painful.  Hearing Transcript (Tr.), p. 2.  She 
stated that she saw no medical personnel but was taken to the 
office, given a pain killer, and instructed to rest.  After 
the pain subsided, she had a nauseous-like feeling and was 
dizzy.  A couple of days after the head injury, she sought 
medical treatment for a severe headache.  Tr., p. 3.  She 
stated that the dates her service buddy noted in her letter 
were wrong.  She was in basic training from November 1966 to 
January 1967.  She reported that she did not know she had 
Meniere's until many years later.  

The symptoms of nausea, vomiting, vertigo, dizziness and 
instability were evident.  She stated that she had a positive 
pregnancy test due to the irregularity of her menses.  After 
her discharge from service she took two pregnancy tests, 
which were negative.  Tr., p. 4.  She stated that she had 
symptoms but she was not pregnant at that time.  Her first 
child was born in 1972.  Tr., p. 5. 

In December 1999 a VA physician diagnosed the veteran with 
long-term Meniere's disease.  She reported that her initial 
symptoms had begun after an injury in the pool at boot camp.  
She requested that the physician address the issue of her 
experiencing symptoms of Meniere's disease while in service, 
which were misinterpreted as pregnancy.  The physician opined 
that Meniere's symptoms may mimic pregnancy in that both can 
have nausea and vertigo, and symptoms may fluctuate depending 
on diet.  Meniere's often was described as involving a 
rupture of Reissner's membrane leading to endolymphatic 
hydrops which may in some cases be related or attributed to 
trauma. 

A VA Medical Center (MC) nurse practitioner noted in January 
2000 that she had seen the veteran in December 1999 and 
reviewed her medical records from December 1966 to September 
1968.  She reported that the veteran complained of dizziness 
and nausea since December 1966 which could have been due to 
Meniere's disease.  There was a possibility of a false 
positive result from the pregnancy test, taken by the 
veteran, due to some sort of errors of testing method.  She 
opined that Meniere's disease does mimic pregnancy signs and 
symptoms, and it was possible that the pregnancy test could 
have been "false positive."

In February 2000 the veteran underwent VA compensation 
examination.  The examiner, a neurology consultant, diagnosed 
Meniere's disease.  She stated that the veteran had a 
previous diagnosis of Meniere's disease and had a triad of 
symptoms which include tinnitus, fullness of the ear and 
hearing loss as well as dizzy spells.  She also had a 
constellation of numerous other symptoms which was attributed 
to her imbalance to include edema of her arms and legs and 
various aches and pains and numbness, all of which were not 
typically features of Meniere's disease.  

Upon review of the veteran's medical records, the examiner 
noted that the veteran had several medical visits [while in 
service] for multiple complaints, mostly abdominal pain and 
edema and on some occasions dizziness.  She did not present 
with dizziness as a primary complaint and there was no 
mention of hearing loss or tinnitus.  The examiner opined 
that there was insufficient evidence to link the veteran's 
diagnosis of Meniere's disease in 1980 to the symptoms she 
had while in the service.  

An organic hearing loss examination in February 2000 showed 
mild loss of the right and left ears.  

In a statement contained in her June 2000 VA Form-9, the 
veteran contended that Meniere's disease was directly related 
to the accident at the pool when she struck her head at 
poolside while on active duty.  She further contended that 
pregnancy and Meniere's disease had some parallel symptoms 
and that she was never pregnant while on active duty.  The 
service department issued a misdiagnosis of pregnancy.

At her video conference hearing in May 2001, the veteran 
testified that she was not pregnant at the time of her 
discharge from active military service, and that the notation 
on the discharge examination that she was pregnant was 
incorrect.  
Tr., p. 2.  She stated that she was granted pension benefits 
by VA based upon her Meniere's disease.  Tr., p. 3.  She had 
Meniere's surgery in 1980 or 1981.  She was diagnosed and was 
treated for Meniere's in 1974.  She stated that she had 
Meniere's in her left ear and had fallen on her left side at 
the pool.  Tr., p. 5.  

In a May 2001 written statement, the veteran's physician 
noted that she reviewed the veteran's 1972 obstetrics records 
and there was no mention of any previous pregnancies, 
abortions or any evidence of any physical signs consistent 
with a previous pregnancy.


Criteria
New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000); Hickson v. West, 12 Vet. App. 247 (1999).

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, supra at 283.

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

Duty to Assist

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  VCAA, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5102).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  



As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000); see also Savage v. Gober, 10 Vet. App. 488 
(1997).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson, supra at 253.  

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, (2000) (to be codified as amended 
at 38 U.S.C. § 5107).  

Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id; see Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. February 22, 2001).  

In this case, the Board is satisfied that the duty to assist 
has been met under the new law.  The veteran has been 
provided with notice of what is required to substantiate her 
claim.  By virtue of the RO's notices and rating 
determinations, including the Statement of the Case issued 
during the pendency of the appeal, the veteran was given 
adequate notice of the pertinent regulations pertaining to 
her claim for service connection for Meniere's disease.  She 
was also given the opportunity to present argument and 
evidence in support of her claim, and the record shows that 
she did in fact present contentions and evidence.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by the veteran as well 
as authorized by her to be obtained.  In this regard, the 
Board notes that the veteran's service medical records are on 
file, she was afforded VA medical examinations in October 
1996 and February 2000, she proffered testimony at her 
personal and video conference hearings and other evidence 
pertinent to her claim has been associated with the claims 
file.

The Board finds that the veteran is not prejudiced by its 
consideration of her claim pursuant to this new law.  VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of her claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

In this regard, the veteran has not placed VA on notice of 
any outstanding evidence that may be new and material.  See 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  

The Board notes that the veteran was not given notice of the 
provisions pertaining to providing new and material evidence, 
and as noted earlier, the RO adjudicated the claim on the 
merits.

However, although the Board is considering and denying the 
veteran's claim on a ground different from that of the RO, 
which denied the claim on the merits, the veteran will not be 
prejudiced by the decision and resulting lack of notice 
pertaining to new and material evidence.  In adjudicating the 
claim on the merits, the RO accorded the veteran greater 
consideration than her claim warranted under the 
circumstances, as will be established in the discussion 
below.  Bernard, supra.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

New and Material Evidence

The veteran seeks to reopen her claim of service connection 
for Meniere's disease, which the RO denied in August 1989.  
As noted earlier, when a claim is finally denied by the RO, 
the claim may not thereafter be reopened and allowed, unless 
new and material evidence has been presented.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104 (2000).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action, to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

The Court has defined new evidence as evidence, which was not 
in the record at the time of the final disallowance of the 
claim, and, is not merely cumulative of other evidence in the 
record.  See Smith, supra at 314.  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

In this instance, the Board finds that the veteran has 
submitted additional evidence that is not duplicative or 
cumulative of evidence previously submitted and therefore 
such evidence is new.  See Smith, supra and  Evans, supra.  
The evidence consists of VA examinations of October 1996 and 
February 2000, VAMC medical reports, a written statement from 
the veteran's service buddy, statements of the veteran and 
testimony from her personal and video conference hearings.  
The evidence received since the August 1989 rating decision 
is new and not redundant or cumulative of evidence previously 
of records.

Moreover, the evidence submitted since the August 1989 rating 
decision is material because it provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's claimed Meniere's disease.  See Hodges, supra.

The evidence consists of the veteran's proffered statements 
and testimony that while on active duty she fell on her left 
side during an activity at the pool.  Her service comrade in 
a written statement corroborated this account.  She stated 
that immediately after the fall, she could not see or hear 
and her neck and head were painful.  In December 1966, a 
couple of days after the fall, she reported to a medical 
facility where she was treated for a headache.  The veteran 
asserted that she was discharged from the service for 
pregnancy in error.  Although she had experienced pregnancy-
type symptoms, she was not pregnant at the time of her 
discharge.  A VAMC physician in a December 1999 medical 
progress note opined that Meniere's symptoms may mimic 
pregnancy in that both can have nausea and vertigo.  

A VAMC nurse practitioner in January 2000 stated that there 
was a possibility of a false reading of the pregnancy test 
the veteran had while in service and that Meniere's disease 
does mimic pregnancy signs and symptoms.  On VA examination 
in February 2000 a diagnosis of Meniere's disease was 
rendered and the examiner provided an opinion on the 
relationship between Meniere's disease diagnosed in 1980 and 
the symptoms the veteran experienced while in service.

Thus, this evidence bears directly and substantially upon the 
specific issue being considered in this case.  The Board 
notes that this evidence provides a more complete picture of 
the circumstances surrounding the origin of the veteran's 
Meniere's disease.  See Hodge, supra at 1363, and is 
therefore material to the issue at hand.

As this evidence bears directly and substantially upon the 
specific issue being considered in this case, it is 
significant, and must be considered to fairly decide the 
merits of the claim.  Based upon the foregoing, the Board 
finds that new and material evidence has been received since 
the August 1989 unappealed rating decision, and the veteran's 
claim for entitlement to service connection for Meniere's 
disease is reopened.

Entitlement to Service Connection for Meniere's Disease

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection for 
Meniere's disease.  

The veteran essentially asserts that subsequent to a fall in 
service where she injured the left side of her head she was 
treated for headache, nausea, vomiting and dizziness during 
active duty.  She further asserts that such symptoms were 
related to Meniere's disease and were misinterpreted to be 
related to an intrauterine pregnancy.  A VA physician in 
December 1999 stated that Meniere's symptoms may mimic 
pregnancy in that both can have nausea and vertigo and 
symptoms may fluctuate depending on diet.

Service medical records document multiple complaints, mostly 
constipation, abdominal pain and edema.  A VA examiner in 
February 2000 noted that the veteran had a constellation of 
symptoms which were attributed to her imbalance to include 
edema of her arms and legs and various aches and pains and 
numbness, all of which were not typically features of 
Meniere's disease.  

Moreover, service medical records show that on one occasion 
in December 1966 the veteran complained of having had a 
severe headache which was treated with one 32 milligram 
Darvon, and it was recommended that she return to full duty.  
There are no further in-service complaints, treatment or 
diagnosis of headache noted.  

In June 1996 she complained of vomiting for three days.  
Vomiting noted in January 1967 was associated with a viral 
gastrointestinal upset.  She had mild nausea in March 1967 
associated with premenstrual edema and mild viral gastritis.  
There are no further complaints, treatment or diagnosis of 
nausea.  

In addition, service medical records are devoid of any 
complaints, treatment or diagnoses of dizziness, vertigo or 
any type of ear disorder.  Based upon the foregoing, there is 
no evidence of symptomatology associated with Meniere's 
disease during the veteran's period of active military 
service.  Therefore, the veteran has not established in-
service evidence of Meniere's disease.


Moreover, on VA examination in February 2000 the veteran was 
diagnosed with Meniere's disease.  However, the examiner did 
not link the diagnosis of Meniere's disease to the alleged 
injury in service.  She opined that there was insufficient 
evidence to link the veteran's diagnosis of Meniere's disease 
in 1980 to the symptoms she had while in the service.  Absent 
medical evidence of a nexus between the claimed in-service 
injury or disease and a current disability, service 
connection cannot be established.  See Hickson, supra.

The veteran stated that she was initially diagnosed and 
treated for Meniere's disease in 1974, and had surgery for 
Meniere's disease in 1980 or 1981.  The Board recognizes that 
the "continuity of symptomatology" provision of 38 C.F.R. 
§ 3.303(b) may obviate the need for medical evidence of a 
nexus between present disability and service.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  The only proviso, however, 
is that there be medical evidence on file demonstrating a 
relationship between the veteran's current disability and 
post-service symptomatology, unless such a relationship is 
one to which a lay person's observation is competent.

In this case, the veteran was discharge from military service 
in 1968.  Since the time of her discharge, no clinical data 
have been received showing treatment during the interim 
between service and the initial diagnosis of Meniere's 
disease in 1974.  Thus, continuity of symptomatology is not 
demonstrated and the medical evidence of record may not be 
reasonably construed to find that the veteran had any 
continuing symptoms during and following service, which could 
be causally related to Meniere's disease as currently claimed 
by the veteran.  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West,  13 Vet. App. 60 (1999); Savage, supra. 

In addition, lay persons may provide evidence on the 
occurrence of observable symptoms during and following 
service to support the veteran's claim of entitlement for 
compensation benefits.  In this case, the veteran has 
asserted her personal opinion that her claimed Meniere's 
disease is related to service.  

However, there is no evidence that she is a medical 
professional.  Therefore, she lacks the expertise to render a 
medical opinion with respect to providing a diagnosis and/or 
etiology.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, 
the lay statements are insufficient to establish a 
relationship between the veteran's claimed disorder and 
service.  Id.  

Furthermore, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's claimed Meniere's disease is related to 
a disease or injury incurred during service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for Meniere's disease.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
Meniere's disease, the appeal is granted to this extent only.

Entitlement to service connection for Meniere's disease is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

